Citation Nr: 0726505	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  04-24 755A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for a right knee 
disability. 

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1998 to July 2001.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that denied service 
connection for low back, right knee, and right ankle 
disabilities. 

The Board notes that the June 2004 statement of the case 
includes the issues of service connection for a left knee 
condition, service connection for sinusitis/rhinitis, and 
service connection for difficulty sleeping.  However, the 
July 2004 timely submitted VA form 9 (Appeal to Board of 
Veterans' Appeals) indicates that only the issues on the 
title page of this decision were being appealed.  As such, 
the Board does not have jurisdiction of the claims noted.  
38 C.F.R. §§ 20.200-2.202 (2006). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has, to the extent possible, 
been accomplished.

2.  Uncontradicted post-service medical opinion has 
attributed current lumbar strain to current on-the-job 
lifting, and the competent, probative medical evidence 
establishes no nexus between the veteran's inservice low back 
complaints and the lumbar strain first diagnosed many years 
post service.

3.  Competent, probative medical evidence fails to reveal a 
current right knee disability.

4.  Competent, probative medical evidence fails to reveal a 
current right ankle disability.

5.  In December 2003, the veteran failed, without good cause, 
to report for a VA examination scheduled to address the 
medical questions of whether there is a relationship between 
his inservice low back, right knee, and right ankle 
complaints and any current disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar strain are 
not met.  38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.655 
(2006).

2.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2006).

3.  The criteria for service connection for a right ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

October 2002 pre-rating and March 2004 post-rating RO letters 
informed the veteran of the VA's responsibilities to notify 
and assist him in his claims, and what was needed to 
establish entitlement to service connection (evidence showing 
that a disability existed from the time of military service 
to the present time, or began in or was made worse by his 
military service).  Thereafter, he was afforded opportunities 
to respond.  The Board thus finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit such information and evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them; specified what records the VA was responsible for 
obtaining, to include Federal records, and the type of 
records that the VA would make reasonable efforts to get; and 
requested the veteran to furnish any medical records that he 
had that pertained to his claims.  The Board thus finds that 
those letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,    
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents fully meeting 
the VCAA's notice requirements were furnished to the veteran 
both prior to and after the December 2002 rating action on 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claims for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has, to the 
extent possible, been accomplished.  The RO, on its own 
initiative, has made reasonable and appropriate efforts to 
assist the appellant in obtaining all available evidence 
necessary to substantiate his claims, to include obtaining 
all available service and pertinent post-service VA medical 
records.  He was afforded a comprehensive VA examination in 
November 2002, and failed, without good cause, to report for 
a VA examination that was scheduled for him in December 2003.  
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  In this 
regard, the Board notes that 38 C.F.R. § 3.655 provides that, 
when a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  In December 2003, the RO scheduled the 
veteran for a VA examination to address the medical questions 
of whether there was a relationship between his inservice low 
back, right knee, and right ankle complaints and any current 
low back, right knee, and right ankle disability.  However, 
he failed to cooperate with the RO's attempt to obtain this 
necessary additional medical evidence in this case, failing, 
without good cause, to report for the examination.  By letter 
of  December 2003, the RO notified the veteran of the 
consequences of failing to report for the scheduled VA 
examination, and a separate December 2003 letter notifying 
him of the date, time, and place of the examination was sent 
to his address of record and not returned by the Post Office 
as undeliverable.  Thus, he is presumed to have received 
those letters.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.

Service connection requires a finding of a current disability 
that is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that it was incurred in service.  
38 C.F.R. § 3.303(d).    

The veteran contends that he currently has chronic low back, 
right knee, and right ankle disabilities that are of service 
origin.

With respect to the low back, a review of the service medical 
records discloses that the veteran gave a 1-week history of 
low back pain in December 1999, but there were no objective 
clinical findings.  In April 2000, he complained of a low 
back injury after falling backwards, and examination showed 
slight tenderness to palpation, but full range of motion, and 
no spasm.  The veteran denied back pain in May 2000 just 
after he was struck by a motor vehicle, and complained of low 
back pain when seen again a week later, but there were no 
objective clinical findings pertaining to the back on 
examination.  The veteran was seen in March 2001 with a 2-
week history of neck and back pain; he denied trauma.  After 
examination, the assessment was resolving cervical muscle 
strain, and the assessment a week later was cervical/thoracic 
myofascial strain, but there were no objective clinical 
findings pertaining to the low back on either occasion.  
There were no further low back complaints or objective 
clinical findings in service.

On November 2002 VA examination post service, the examiner 
reviewed the claims folder and the service medical records 
showing the veteran's low back complaints.  He currently 
complained of aching lower back pain after prolonged standing 
and bending with frequent lifting at work, which pain 
improved after a hot shower several hours after work.  After 
current examination of the lumbosacral spine which showed no 
tenderness or muscle spasm and forward flexion to 90 degrees, 
backward extension and rotation to 30 degrees each, and 
lateral flexion to              35 degrees, and normal X-ray 
findings, the assessment was recurrent lumbar strain 
associated with lifting at work.

In this case, there is no question that the veteran had low 
back complaints in service; the sole question for resolution 
is whether there is a nexus between those complaints and his 
current lumbar strain.  In this regard, the Board ascribes 
great probative value to the 2002 VA physician's opinion 
attributing the veteran's current lumbar strain to post-
service lifting at work.  This opinion was arrived at after a 
thorough and comprehensive review of the service medical 
records, the veteran's medical history, and his claims 
folder; current examination of the veteran; and the 
examiner's professional knowledge of the spine.  The Board 
thus finds the clinical observations and opinion of the 2002 
VA physician to be dispositive of the question of service 
connection for lumbar strain, and that these uncontradicted 
medical observations and opinion militate against the claim.  

On that record, the Board finds no basis upon which to grant 
service connection for lumbar strain.  In the absence of 
competent and persuasive evidence showing a nexus between the 
veteran's inservice low back complaints and his current 
lumbar strain, the Board finds no basis upon which to grant 
service connection for such disorder.  
   
With respect to the right knee, a review of the service 
medical records discloses that the veteran complained of 
unspecified knee pain in October 1998, and the assessment was 
retropatellar pain syndrome.  In May 2000, he complained of 
right leg pain after he was struck by a motor vehicle.  
Examination showed a small abrasion on the mid-shaft of the 
right anterior tibia, with full right knee range of motion, 
stable ligaments, no tenderness, and normal gait.  The 
assessment was right anterior tibial contusion.  The veteran 
was seen again 2 weeks later with complaints of right knee 
pain, but there were no objective clinical findings at that 
time.  There were no further right knee complaints or 
objective clinical findings in service.  

On November 2002 VA examination post service, the examiner 
reviewed the claims folder and the service medical records 
showing the veteran's right lower extremity complaints and 
clinical findings.  The veteran currently complained of a 
popping sensation with right knee discomfort.  After current 
examination of the right knee which showed normal gait and 
stance; no tenderness, deformity, or crepitus; negative 
patellar grind and Lachman's tests; negative posterior drawer 
and McMurray's signs; intact medial and collateral ligaments; 
knee extension and flexion from 0 to 140 degrees; and normal 
X-ray findings, the assessment was normal examination and X-
rays of the right knee without pathology, vague popping not 
suggestive of any diagnosis.

With respect to the right ankle, a review of the service 
medical records discloses that the veteran complained of 
bilateral foot pain in August 1998, but examination showed 
full ankle range of motion without tenderness, and the 
assessment was bilateral ankle over-use.  In June 1999, he 
complained of right foot pain after rolling his ankle during 
physical training, and the assessment was Grade I ankle 
sprain.  In May 2000, the veteran complained of right leg 
pain after he was struck by a motor vehicle, but examination 
showed a normal gait, full range of right ankle motion, and 
no tenderness.  There were no further right ankle complaints 
or objective clinical findings in service.  

On November 2002 VA examination post service, the examiner 
reviewed the claims folder and the service medical records 
showing the veteran's right lower extremity complaints and 
clinical findings.  The veteran currently complained of 
medial ankle popping with sharp pain for a few seconds every 
few weeks, and an ankle roll when he stepped every few 
months.  After current examination of the right ankle which 
showed normal gait and stance; minimal tenderness below the 
lateral malleolus that was not the area that had the popping 
sensation; no swelling, deformity, or ligamentous laxity; 
flexion/plantar flexion from 0 to 45 degrees; extension/
Dorsiflexion from 0 to 20 degrees; and normal X-ray findings, 
the assessment was normal examination and X-rays of the right 
ankle without pathology. 

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, the competent 
evidence on the most recent 2002 VA examination does not show 
the current existence of a chronic right knee or ankle 
disability for which service connection is sought (and hence, 
no evidence of a nexus between any such disability and 
service), there can be no valid claim for service connection.  
See Gilpin v. West,  155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the record 
does not show the current existence of a chronic right knee 
or ankle disability at any time post service, the Board finds 
that service connection is not warranted. 

In addition to the medical evidence of record, the Board also 
has considered the veteran's assertions in connection with 
the claims on appeal.  However, the veteran being a layman 
without appropriate medical training and expertise, his 
assertions are not supported by any competent evidence 
showing a medical nexus between his inservice low back 
complaints and the current lumbar strain, or the current 
existence of a chronic right knee or ankle disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board emphasizes that medical matters such 
as diagnosis, causation, and etiology are solely within the 
province of trained medical professionals.  See, e.g., Jones 
v. Brown, 7 Vet. App. 134, 137 (1993).  Hence, the veteran's 
own assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for lumbar strain and right 
knee and ankle disabilities must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for lumbar strain is denied.

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


